Case 2:13-cv-06004-JAK-AGR Document 576 Filed 01/18/19 Page 1 of 2 Page ID #:16731




     1
     2
     3
     4
     5
     6
     7
     8
     9                       UNITED STATES DISTRICT COURT
   10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11 PHARRELL WILLIAMS, an                        CASE NO. CV13-06004-JAK (AGRx)
      individual; ROBIN THICKE, an
   12 individual; and CLIFFORD HARRIS,             ORDER RE STIPULATION TO
      JR., an individual,                          RELEASE SUPERSEDEAS BOND
   13                                              (DKT. 575)
                          Plaintiffs,
   14
             vs.
   15
      BRIDGEPORT MUSIC, INC., a
   16 Michigan corporation; FRANKIE
      CHRISTIAN GAYE, an individual;
   17 MARVIN GAYE III, an individual;
      NONA MARVISA GAYE, an
   18 individual; and DOES 1 through 10,
      inclusive,
   19
                          Defendants.
   20
   21 AND RELATED COUNTERCLAIMS.
   22
   23        After full consideration of the parties’ Joint Stipulation for Order Releasing
   24 Supersedeas Bond (“Stipulation” (Dkt. 575)), and Counter-Claimants NONA
   25 MARVISA GAYE, FRANKIE CHRISTIAN GAYE, and MARVIN GAYE III (the
   26 “Gayes”) having confirmed therein that they have received payment in full of the
   27 Amended Judgment, the Stipulation is GRANTED. Good cause exists for release of
   28 the Supersedeas Bond.
Case 2:13-cv-06004-JAK-AGR Document 576 Filed 01/18/19 Page 2 of 2 Page ID #:16732




     1        It is therefore ORDERED as follows:
     2        1.    The Amended Judgment (Doc. 573) awarding $4,983,766.85 to the
     3 Gayes in damages, profits, and pre-judgment interest, plus all post-judgment interest
     4 thereon to date, has been satisfied in full by Counter-Defendants PHARRELL
     5 WILLIAMS, ROBIN THICKE, and MORE WATER FROM NAZARETH
     6 PUBLISHING, INC.
     7        2.    The Supersedeas Bond (Doc. 469) submitted by Counter-Defendants
     8 PHARRELL WILLIAMS, ROBIN THICKE, CLIFFORD HARRIS, JR., MORE
     9 WATER FROM NAZARETH PUBLISHING, INC., STAR TRAK
   10 ENTERTAINMENT, INTERSCOPE RECORDS, UMG RECORDINGS, INC., and
   11 UNIVERSAL MUSIC DISTRIBUTION (the “Thicke Parties”), on December 16,
   12 2015, issued by Arch Insurance Company as Bond #: SU1133222 and in the amount
   13 of $5,400,000.00 shall be released to Defendants through their counsel. Further,
   14 said Arch Insurance Company is hereby released from any and all past, present
   15 and/or future liability related to said Supersedeas Bond.
   16         This Order will be served electronically on all counsel of Record via
   17 CM/ECF.
   18 IT IS SO ORDERED.
   19
   20 Dated: January 18, 2019
                                              JOHN A. KRONSTADT
   21
                                              UNITED STATES DISTRICT JUDGE
   22
   23
   24
   25
   26
   27
   28
